Citation Nr: 1622403	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the appellant may receive a transfer of education assistance benefits under the Post 9/11 GI Bill program.  


REPRESENTATION

Appellant represented by:	Cynthia Carter, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served in the Air Force National Guard from September 2009 to February 2010 and again from July 2010 to October 2011.  The appellant is the daughter of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 notification by the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant educational benefits.  The claim was forwarded to the Hartford, Connecticut RO for hearing scheduling.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims that she was unaware that the sponsor, who is her father and the Veteran, had not fulfilled all of his service requirements and therefore, affected her educational benefits.  

The appellant was scheduled for a Board videoconference hearing in November 2014.  At the time, she did not have representation.  She did not report for the scheduled hearing.  In correspondence of February 2016, VA was advised that she had retained representation from an attorney in the instant claim.  The appellant's attorney has requested a Board hearing at this time.  

The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West 2015); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the appellant.  She and her attorney should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

